ANSTEAD, Judge,
concurring specially.
Although I agree with the appellant that there may be some appearance of conflict between this court’s resolution without opinion of his earlier appeal, and the results in two subsequent and similar appeals in other cases, I agree with the majority that we cannot go behind the “PCA” by another panel in the first appeal, and, in essence, set that opinion aside. This is especially true when we have no way of knowing the precise basis for the panel’s decision in the earlier appeal. Cf. Alexander Proudfoot Co. World Headquarters v. Baillie, 584 So.2d 183-84 (Fla. 4th DCA 1991) (Glickstein, C.J., dissenting in part).